Notice of Pre-AIA  or AIA  Status
Status of Claims: Claims 1-61 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13-19, 26, 29, 43-49, 55, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and claim 10 recite “one or more corresponds of the first cells” and “the one or more corresponds of the first cells” respectively; however, it is unclear what “one or more” refers to. There is a similar problem in claims 39 and 40.
Claim 13 recites “the other cell”; however, it is unclear whether it refers to the first cell, second cell, or third cell. There is a similar problem in claims 14, 16, 17, 19, 43, 44, 46, 47, and 49.
Claim 14 recites “the single cell PDCCH limit” of the reference scheduling cell and the other cell; however, it has no antecedent basis. There is a similar problem in claims 17, 29, 44, 47, and 58.
Claim 15 recites “the single cell PDCCH BD and CCE limit” of the reference scheduling cell; however, it has no antecedent basis. There is a similar problem in claims 18, 45, and 48.
Claim 15 recites “the SCS” of the reference scheduling cell; however, it has no antecedent basis. There is a similar problem in claims 18, 45, and 48.
Claim 16 recites “the slot” of the first cell; however, it has no antecedent basis. There is a similar problem in claim 46.
Claim 26 recites “the subcarrier spacing (SCS) of the firs cell; however, it has no antecedent basis. There is a similar problem in claim 55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-10, 22, 31, 33, 38-40, 60, and 61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20190246409 A1).
Regarding claim 1, Kim et al. disclose an apparatus for wireless communication at a user equipment (UE), comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: determine a physical downlink control channel (PDCCH) limit, the PDCCH limit corresponding to at least one of a number of blind detections (BDs) and a number of control channel elements (CCEs) used for decoding PDCCH candidates for a first cell that schedules a second cell, and for at least a third cell that schedules the second cell (configuring a PDCCH search space and PDCCH BD methods of a UE in an environment in which one UCell may be scheduled by a plurality of cells (UCell2 and PCell), [0425], PDCCH search space for scheduling of a scheduled cell may be configured simultaneously in all of scheduling cells that schedule other cells, [0426]) (CCEs of PDCCH candidate set m in the SS may be determined, [0148]); and receive one or more PDCCH transmissions from the first cell and the third cell based on the PDCCH limit (the UE may attempt PDCCH BD to detect scheduling information for the scheduled cell, at the same time in the search spaces of the plurality of scheduling cells, [0426]).
Regarding claim 3, Kim et al. further suggest wherein the third cell is the same cell as the second cell, the second cell is self-scheduled by itself and cross-carrier scheduled by the first cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]).  
Regarding claim 8, Kim et al. further suggest wherein the second cell is self-scheduled by itself and cross-carrier scheduled by the first cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]).  
Regarding claim 9, Kim et al. further suggest wherein a first subset of parts of the PDCCH limit to the PDCCH candidates for the second cell received in the first cell and a second subset of parts of the PDCCH limit to the PDCCH candidates for the second cell received in the second cell are allocated in one or more slots of the second cell and one or more corresponds of the first cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]) (PDCCH may be configured, starting with the 5.sup.th OFDM symbol (1.sup.st slot, 1=4) of a full SF, [0401]) (the number of PDCCH candidates with CCE aggregation level L to be monitored in the SS, m=0, Λ, M.sup.(L)−1, i is the index of a CCE in each PDCCH candidate, and i=0, Λ, L−1. k=└n.sub.s/2┘ where n.sub.s is the index of a slot in a radio frame, [0149]).  
Regarding claim 10, Kim et al. further suggest wherein a sum of the first subset of parts and the second subset of parts equals one in the one or more slots of the second cell and the one or more corresponds of the first cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]).  
Regarding claim 22, Kim et al. further suggest wherein the third cell is the same cell as the second cell or the third cell is different from the second cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]).  
Regarding claim 31, Kim et al. disclose an apparatus for wireless communication at a network entity, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: determine a physical downlink control channel (PDCCH) limit, the PDCCH limit corresponding to at least one of a number of blind detections (BDs) and a number of control channel elements (CCEs) used for decoding PDCCH candidates for a first cell that schedules a second cell, and for at least a third cell that schedules the second cell (configuring a PDCCH search space and PDCCH BD methods of a UE in an environment in which one UCell may be scheduled by a plurality of cells (UCell2 and PCell), [0425], PDCCH search space for scheduling of a scheduled cell may be configured simultaneously in all of scheduling cells that schedule other cells, [0426]) (CCEs of PDCCH candidate set m in the SS may be determined, [0148]); and transmit one or more PDCCH transmissions from the first cell and the third cell based on the PDCCH limit (the UE may attempt PDCCH BD to detect scheduling information for the scheduled cell, at the same time in the search spaces of the plurality of scheduling cells, [0426]).  
Regarding claim 33, Kim et al. further suggest wherein the third cell is the same cell as the second cell, the second cell is self-scheduled by itself and cross-carrier scheduled by the first cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]).  
Regarding claim 38, Kim et al. further suggest wherein the second cell is self- scheduled by itself and cross-carrier scheduled by the first cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]).  
Regarding claim 39, Kim et al. further suggest wherein a first subset of parts of the PDCCH limit to the PDCCH candidates for the second cell received in the first cell and a second subset of parts of the PDCCH limit to the PDCCH candidates for the second cell received in the second cell are allocated in one or more slots of the second cell and one or more corresponds of the first cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]) (PDCCH may be configured, starting with the 5.sup.th OFDM symbol (1.sup.st slot, 1=4) of a full SF, [0401]) (the number of PDCCH candidates with CCE aggregation level L to be monitored in the SS, m=0, Λ, M.sup.(L)−1, i is the index of a CCE in each PDCCH candidate, and i=0, Λ, L−1. k=└n.sub.s/2┘ where n.sub.s is the index of a slot in a radio frame, [0149]).  
Regarding claim 40, Kim et al. further suggest wherein a sum of the first subset of parts and the second subset of parts equals one in the one or more slots of the second cell and the one or more corresponds of the first cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]).  
Regarding claim 60, Kim et al. disclose a method of wireless communication at a user equipment (UE), comprising: determining a physical downlink control channel (PDCCH) limit corresponding to at least one of a number of blind detections (BDs) and a number of control channel elements (CCEs) used for decoding PDCCH candidates for a first cell that schedules a second cell, and at least a third cell that schedules the second cell, wherein the third cell is the same cell as the second cell or the third cell is different from the second cell (configuring a PDCCH search space and PDCCH BD methods of a UE in an environment in which one UCell may be scheduled by a plurality of cells (UCell2 and PCell), [0425], PDCCH search space for scheduling of a scheduled cell may be configured simultaneously in all of scheduling cells that schedule other cells, [0426]) (CCEs of PDCCH candidate set m in the SS may be determined, [0148]); and receiving one or more PDCCH transmissions from the first cell and the third cell based on the PDCCH limit (the UE may attempt PDCCH BD to detect scheduling information for the scheduled cell, at the same time in the search spaces of the plurality of scheduling cells, [0426]).  
Regarding claim 61, Kim et al. disclose a method of wireless communication a network entity, comprising: determining a physical downlink control channel (PDCCH) limit corresponding to at least one of a number of blind detections (BDs) and a number of control channel elements (CCEs) used for decoding PDCCH candidates for a first cell that schedules a second cell, and at least a third cell that schedules the second cell, wherein the third cell is the same cell as the second cell or the third cell is different from the second cell (configuring a PDCCH search space and PDCCH BD methods of a UE in an environment in which one UCell may be scheduled by a plurality of cells (UCell2 and PCell), [0425], PDCCH search space for scheduling of a scheduled cell may be configured simultaneously in all of scheduling cells that schedule other cells, [0426]) (CCEs of PDCCH candidate set m in the SS may be determined, [0148]); and transmitting one or more PDCCH transmissions from the first cell and the third cell based on the PDCCH limit (the UE may attempt PDCCH BD to detect scheduling information for the scheduled cell, at the same time in the search spaces of the plurality of scheduling cells, [0426]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-7, 20, 32, 34-37, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190246409 A1) in view of Lee et al. (US 20210320821 A1).
Regarding claim 2, Kim et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest the one or more processors are configured to at least one of forego reporting of a PDCCH BD carrier aggregation (CA) capability message or a total number of configured downlink cells being less than a reference number of downlink cells. However, Lee et al. from the same or similar field of endeavor suggest one or more processors are configured to at least one of forego reporting of a PDCCH BD carrier aggregation (CA) capability message or a total number of configured downlink cells being less than a reference number of downlink cells (paragraph [0252]; UE does not report PDCCH BlindDetectionCA, pdcch-BlindDetectionMCG+pdcch-BlindDetectionSCG<=N.sub.NR-DC.sup.DL,cells) (paragraph [0248]; the UE does not provide pdcch-BlindDetectionCA, N.sub.cells.sup.cap cells may be a maximum number of configured downlink cells). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kim et al.’s method/system with at least one of forego reporting of a PDCCH BD carrier aggregation (CA) capability message or a total number of configured downlink cells being less than a reference number of downlink cells as suggested by Lee et al. The motivation would have been to enable low latency and high reliability by performing more accurate channel estimation (paragraph [0021]).
Regarding claim 4, Lee et al. further suggest wherein a subcarrier spacing (SCS) of the first cell is identical to a SCS of the second cell (paragraph [0293]; UE is configured with N.sub.cells.sup.DL,μ downlink cells having DL BWPs having an SCS configuration μ).  
Regarding claim 5, Lee et al. further suggest wherein the PDCCH limit corresponds to a maximum number of BDs and a maximum number of CCEs a user equipment (UE) is expected to process in a slot for decoding the PDCCH candidates for the second cell that are received in the first cell and the PDCCH candidates for the second cell in the slot that are received in the second cell, wherein the PDCCH limit is equal to a single cell PDCCH BD limit and CCE limit associated with the SCS (paragraph [0247]; maximum number of PDCCH candidates per slot, which corresponds to a N.sub.cells.sup.cap downlink cell for a carrier aggregation operation over four or more cells) (paragraph [0288]; maximum number of monitored PDCCH candidates (PDCCH) with respect to a DL BWP having an SCS configuration μ for a UE per slot for the purpose of an operation with a single serving cell).  
Regarding claim 6, Lee et al. further suggest wherein the third cell is the same cell as the second cell and a subcarrier spacing (SCS) of the first cell differs from a SCS of the second cell (paragraph [0223]; 15 kHz subcarrier spacing for FR1 and 60 kHz subcarrier spacing for FR2).  
Regarding claim 7, Lee et al. further suggest wherein the one or more processors are configured to at least one of forego reporting of a PDCCH BD carrier aggregation (CA) capability message or a total number of configured downlink cells being less than a reference number of downlink cells (paragraph [0252]; UE does not report PDCCH BlindDetectionCA, pdcch-BlindDetectionMCG+pdcch-BlindDetectionSCG<=N.sub.NR-DC.sup.DL,cells) (paragraph [0248]; the UE does not provide pdcch-BlindDetectionCA, N.sub.cells.sup.cap cells may be a maximum number of configured downlink cells).  
Regarding claim 20, Kim et al. further suggest the third cell being the same cell as the second cell, wherein the second cell is self-scheduled by itself and cross-carrier scheduled by the first cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]). Lee et al. further suggest reporting of a PDCCH BD carrier aggregation (CA) capability message and a total number of configured downlink cells being larger than a reference number of downlink cells (paragraphs [0253-0254]; the UE reports pdcch-BlindDetectionCA, a value range of pdcch-BlindDetectionMCG-UE or pdcch-BlindDetectionSCG-UE. Pdcch-BlindDetectionMCG-UE+pdcch-BlindDetectionSCG-UE>=pdcch-BlindDetectionCA).
Regarding claim 32, Lee et al. further suggest wherein the one or more processors are configured to at least one of receive reporting of a PDCCH BD carrier aggregation (CA) capability message or a total number of configured downlink cells being less than a reference number of downlink cells (paragraphs [0253-0254]; the UE reports pdcch-BlindDetectionCA, a value range of pdcch-BlindDetectionMCG-UE or pdcch-BlindDetectionSCG-UE. Pdcch-BlindDetectionMCG-UE+pdcch-BlindDetectionSCG-UE>=pdcch-BlindDetectionCA).  
Regarding claim 34, Lee et al. further suggest wherein a subcarrier spacing (SCS) of the first cell is identical to a SCS of the second cell (paragraph [0293]; UE is configured with N.sub.cells.sup.DL,μ downlink cells having DL BWPs having an SCS configuration μ).  
Regarding claim 35, Lee et al. further suggest wherein the PDCCH limit corresponds to a maximum number of BDs and a maximum number of CCEs a user equipment (UE) is expected to process in a slot for decoding the PDCCH candidates for the second cell that are received in the first cell and the PDCCH candidates for the second cell in the slot that are received in the second cell, wherein the PDCCH limit is equal to a single cell PDCCH BD limit and CCE limit associated with the SCS (paragraph [0247]; maximum number of PDCCH candidates per slot, which corresponds to a N.sub.cells.sup.cap downlink cell for a carrier aggregation operation over four or more cells) (paragraph [0288]; maximum number of monitored PDCCH candidates (PDCCH) with respect to a DL BWP having an SCS configuration μ for a UE per slot for the purpose of an operation with a single serving cell).  
Regarding claim 36, Lee et al. further suggest wherein the third cell is the same cell as the second cell and a subcarrier spacing (SCS) of the first cell differs from a SCS of the second cell (paragraph [0223]; 15 kHz subcarrier spacing for FR1 and 60 kHz subcarrier spacing for FR2).  
Regarding claim 37, Lee et al. further suggest  wherein the one or more processors are configured to at least one of receive reporting of a PDCCH BD carrier aggregation (CA) capability message or a total number of configured downlink cells being less than a reference number of downlink cells (paragraphs [0253-0254]; the UE reports pdcch-BlindDetectionCA, a value range of pdcch-BlindDetectionMCG-UE or pdcch-BlindDetectionSCG-UE. Pdcch-BlindDetectionMCG-UE+pdcch-BlindDetectionSCG-UE>=pdcch-BlindDetectionCA).  
Regarding claim 50, Kim et al. further suggest the third cell being the same cell as the second cell; wherein the second cell is self-scheduled by itself and cross-carrier scheduled by the first cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]). Lee et al. further suggest reporting of a PDCCH BD carrier aggregation (CA) capability message and a total number of configured downlink cells being larger than a reference number of downlink cells (paragraphs [0253-0254]; the UE reports pdcch-BlindDetectionCA, a value range of pdcch-BlindDetectionMCG-UE or pdcch-BlindDetectionSCG-UE. Pdcch-BlindDetectionMCG-UE+pdcch-BlindDetectionSCG-UE>=pdcch-BlindDetectionCA).  
Regarding claim 51, Lee et al. further suggest wherein a subcarrier spacing (SCS) of the first cell differs from a SCS of the second cell (paragraph [0223]; 15 kHz subcarrier spacing for FR1 and 60 kHz subcarrier spacing for FR2).  
Claim(s) 12, 23, 42, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190246409 A1) in view of Kim et al. (US 20150304086 A1).
Regarding claim 12, Kim et al. ‘409 disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein one of the first cell or the second cell corresponds to a reference scheduling cell. However, Kim et al. ‘086 from the same or similar field of endeavor suggest wherein one of the first cell or the second cell corresponds to a reference scheduling cell (paragraph [0168]; when cross carrier scheduling is performed, the EPDCCH is transmitted to the Pcell (i.e., the serving cell, reference cell, or scheduling cell)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kim et al. ‘409’s method/system where one of the first cell or the second cell corresponds to a reference scheduling cell as suggested by Kim et al. ‘086. The motivation would have been to provide flexible scheduling while increasing the capacity of control channels to keep up with new technologies (paragraph [0007]). 
Regarding claim 23, Kim et al. ‘086 further suggest wherein the first cell corresponds to a reference scheduling cell (paragraph [0168]; when cross carrier scheduling is performed, the EPDCCH is transmitted to the Pcell (i.e., the serving cell, reference cell, or scheduling cell)).  
Regarding claim 42, Kim et al. ‘409 disclose all the subject matter of the claimed invention as recited in claim 31 above without explicitly suggest wherein one of the first cell or the second cell corresponds to a reference scheduling cell. However, Kim et al. ‘086 from the same or similar field of endeavor suggest wherein one of the first cell or the second cell corresponds to a reference scheduling cell (paragraph [0168]; when cross carrier scheduling is performed, the EPDCCH is transmitted to the Pcell (i.e., the serving cell, reference cell, or scheduling cell)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kim et al. ‘409’s method/system where one of the first cell or the second cell corresponds to a reference scheduling cell as suggested by Kim et al. ‘086. The motivation would have been to provide flexible scheduling while increasing the capacity of control channels to keep up with new technologies (paragraph [0007]). 
Regarding claim 52, Kim et al. ‘086 further suggest wherein the first cell corresponds to a reference scheduling cell (paragraph [0168]; when cross carrier scheduling is performed, the EPDCCH is transmitted to the Pcell (i.e., the serving cell, reference cell, or scheduling cell)).  
Claim(s) 19, 21, 24, 27, 28, 30, 49, 53, 56, 57, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190246409 A1) in view of Kim et al. (US 20150304086 A1), and further in view of Noh et al. (US 20210314927 A1).
Regarding claim 19, Kim et al. ‘409 and ‘086 disclose all the subject matter of the claimed invention as recited in claim 12 above without explicitly suggest wherein a SCS of the other cell other than the reference scheduling cell is equivalent to a SCS of the reference scheduling cell, and wherein determining the PDCCH limit includes determining the PDCCH limit based on the SCS of the other cell or the reference scheduling cell. However, Noh et al. from the same or similar field of endeavor suggest wherein a SCS of the other cell other than the reference scheduling cell is equivalent to a SCS of the reference scheduling cell, and wherein determining the PDCCH limit includes determining the PDCCH limit based on the SCS of the other cell or the reference scheduling cell (paragraph [0124]; cells configured with a subcarrier spacing μ such that the search space sets do not exceed the first limit. The first limit may mean limits of the maximum number of PDCCH candidates and the maximum number of CCEs that may be applied to one or plurality of cells configured with a subcarrier spacing μ). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kim et al. ‘409 and ‘086’s method/system where a SCS of the other cell other than the reference scheduling cell is equivalent to a SCS of the reference scheduling cell, and wherein determining the PDCCH limit includes determining the PDCCH limit based on the SCS of the other cell or the reference scheduling cell as suggested by Kim et al. ‘086. The motivation would have been to improve networks of systems of various technologies (paragraph [0004]).
Regarding claim 21, Noh et al. further suggest wherein a subcarrier spacing (SCS) of the first cell differs from a SCS of the second cell (paragraph [0129]; cells configured with different subcarrier spacings of μ).  
Regarding claim 24, Noh et al. further suggest wherein the second cell is identified as a cell into a set of cells for a subcarrier spacing (SCS) of the first cell (paragraph [0127]; cross-scheduling is performed on the N.sup.μ cells, and the cells on which cross-scheduling is performed correspond to cells of which a subcarrier spacing is set to μ).  
Regarding claim 27, Kim et al. ‘409 further suggest wherein the one or more processors are configured to: schedule the second cell by the first cell and the third cell, wherein the third cell is not a same cell as the second cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]). Noh et al. further suggest select a reference scheduling cell from at least one of the first cell, the second cell or the third cell; and wherein the one or more processors are configured to determine the PDCCH limit includes determine the PDCCH limit based on a subcarrier spacing (SCS) of the reference scheduling cell (paragraph [0124]; cells configured with a subcarrier spacing μ such that the search space sets do not exceed the first limit. The first limit may mean limits of the maximum number of PDCCH candidates and the maximum number of CCEs that may be applied to one or plurality of cells configured with a subcarrier spacing μ).  
Regarding claim 28, Noh et al. further suggest wherein the reference scheduling cell corresponds to a scheduling cell of a set of scheduling cells having a smallest SCS or a scheduling cell with a smallest SCS of all scheduling cells excluding the second cell (paragraph [0134]; limit for the number of PDCCH candidates with respect to the cells CC #1 601, CC #2 602, and CC #3 603 corresponding to subcarrier spacing μ=0 (15 kHz which is less than μ=1 (30 kHz) or μ=2 (60 kHz), [0129]).  
Regarding claim 30, Noh et al. further suggest wherein the PDCCH limit for the second cell and a total limit for a set of cells is identified within a slot of the reference scheduling cell (paragraph [0127]; cross-scheduling is performed on the N.sup.μ cells, and the cells on which cross-scheduling is performed correspond to cells of which a subcarrier spacing is set to μ) (paragraph [0113]; number of PDCCH candidates that can be monitored for each slot does not exceed M.sup.μ. M.sup.μ may be defined as the maximum number of PDCCH candidates per slot in a cell configured with a subcarrier spacing of 15.Math.2.sup.μ kHz).  
Regarding claim 49, Kim et al. ‘409 and ‘086 disclose all the subject matter of the claimed invention as recited in claim 42 above without explicitly suggest wherein a SCS of the other cell other than the reference scheduling cell is equivalent to a SCS of the reference scheduling cell, and wherein determining the PDCCH limit includes determining the PDCCH limit based on the SCS of the other cell or the reference scheduling cell. However, Noh et al. from the same or similar field of endeavor suggest wherein a SCS of the other cell other than the reference scheduling cell is equivalent to a SCS of the reference scheduling cell, and wherein determining the PDCCH limit includes determining the PDCCH limit based on the SCS of the other cell or the reference scheduling cell (paragraph [0124]; cells configured with a subcarrier spacing μ such that the search space sets do not exceed the first limit. The first limit may mean limits of the maximum number of PDCCH candidates and the maximum number of CCEs that may be applied to one or plurality of cells configured with a subcarrier spacing μ). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kim et al. ‘409 and ‘086’s method/system where a SCS of the other cell other than the reference scheduling cell is equivalent to a SCS of the reference scheduling cell, and wherein determining the PDCCH limit includes determining the PDCCH limit based on the SCS of the other cell or the reference scheduling cell as suggested by Kim et al. ‘086. The motivation would have been to improve networks of systems of various technologies (paragraph [0004]).
Regarding claim 53, Noh et al. further suggest wherein the second cell is identified as a cell into a set of cells for a subcarrier spacing (SCS) of the first cell (paragraph [0127]; cross-scheduling is performed on the N.sup.μ cells, and the cells on which cross-scheduling is performed correspond to cells of which a subcarrier spacing is set to μ).  
Regarding claim 56, Kim et al. ‘409 further suggest wherein the one or more processors are configured to: schedule the second cell by the first cell and the third cell, wherein the third cell is not a same cell as the second cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, [0428] – [0429]) (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]). Noh et al. further suggest select a reference scheduling cell from at least one of the first cell, the second cell or the third cell; and wherein the one or more processors are configured to determine the PDCCH limit includes determine the PDCCH limit based on a subcarrier spacing (SCS) of the reference scheduling cell (paragraph [0124]; cells configured with a subcarrier spacing μ such that the search space sets do not exceed the first limit. The first limit may mean limits of the maximum number of PDCCH candidates and the maximum number of CCEs that may be applied to one or plurality of cells configured with a subcarrier spacing μ).  
Regarding claim 57, Noh et al. further suggest wherein the reference scheduling cell corresponds to a scheduling cell of a set of scheduling cells having a smallest SCS or a scheduling cell with a smallest SCS of all scheduling cells excluding the second cell (paragraph [0134]; limit for the number of PDCCH candidates with respect to the cells CC #1 601, CC #2 602, and CC #3 603 corresponding to subcarrier spacing μ=0 (15 kHz which is less than μ=1 (30 kHz) or μ=2 (60 kHz), [0129]).  
Regarding claim 59, Noh et al. further suggest wherein the PDCCH limit for the second cell and a total limit for a set of cells is identified within a slot of the reference scheduling cell (paragraph [0127]; cross-scheduling is performed on the N.sup.μ cells, and the cells on which cross-scheduling is performed correspond to cells of which a subcarrier spacing is set to μ) (paragraph [0113]; number of PDCCH candidates that can be monitored for each slot does not exceed M.sup.μ. M.sup.μ may be defined as the maximum number of PDCCH candidates per slot in a cell configured with a subcarrier spacing of 15.Math.2.sup.μ kHz).  
Allowable Subject Matter
Claims 11, 13-18, 25, 26, 29, 41, 43-48, 54, 55, and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476